Citation Nr: 1424104	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability, other than fractures, right second finger, and right thumb, history of subluxation/dislocation.  

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1978 to August 1982. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran and an additional witness testified at a Travel board hearing before the undersigned.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Board remanded the appeal for additional development in October 2012, April 2013, and November 2013.

The Board notes that the Veteran is in receipt of service connection for a right second finger fracture.  The Board also notes that in an April 2014 rating decision, the RO granted service connection for a right thumb, history of subluxation/dislocation, and assigned a noncompensable evaluation, effective September 14, 2007.  As such, the issue of service connection for a right thumb disability is not before the Board and will not be discussed, hereinafter.  Additionally, the issue on the title page has been recharacterized to reflect the other disabilities of the right hand that have been service connected.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  




FINDINGS OF FACT

1.  The Veteran's right hand disability, other than fractures, right second finger, and right thumb, history of subluxation/dislocation, did not manifest during, or as a result of, active military service, and is not caused or aggravated by a service connected disability.

2.  The Veteran's bilateral knee disability did not manifest during, or as a result of, active military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right hand disability, other than fractures, right second finger, and right thumb, history of subluxation/dislocation, are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in November 2007, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Additionally, the Veteran was provided with notice for a claim based on secondary service connection in a letter sent in November 2012, pursuant to the October 2012 Board remand.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in February 2008 and March 2014.  The Board finds that the VA examination reports are adequate because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned specifically noted the issues on appeal.  The undersigned noted the element of the claims that was lacking to substantiate the claims for benefits.  Also, information was solicited regarding the etiology of the Veteran's claimed disorders.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the October 2012, April 2013, and November 2013 remand directives, which included providing the Veteran with additional VCAA notice and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 .

Analysis 

Right Hand

The Veteran contends that he has a right hand disability that is related to an in-service right hand injury.  Conversely, the Veteran contends that he has a right hand disability that is secondary to his service-connected fracture, right second finger.  

In relevant part, the Veteran has current right hand diagnoses of chronic right hand degenerative joint disease, 4th PIP joint and right hand Dupuytren's contractures, as evidenced by the March 2014 VA examination.  

Additionally, service treatment records include an October 1978 diagnosis of a nondisplaced fracture (fx) of the right (R) index finger (IF) metacarpal (MC) head.  Another October 1978 record shows that the Veteran was put in a cast for 3 weeks, and a November 1978 record shows that the Veteran was on profile and progressing well.  The Board also notes that the Veteran was granted service-connection for a right second finger fracture in March 1997.  

As such, the claim turns on whether the Veteran's current diagnoses are related to his military service or his service-connected fracture, right second finger.  At the July 2012 Board hearing, the Veteran testified that he broke his hand in service when a cinder block fell on it.  He stated that he continued to have problems with his hand while he was on active duty.  The Veteran also noted that doctors told him during basic training that his hand would get worse as he got older.  He stated that after service he was first seen for problems with his right hand by a VA clinician in 1989, and that he was currently being seen for right hand problems.  The Veteran denied having any post-service right hand injuries.  The Veteran also asserted that his right hand injury was different from his service-connected right second finger fracture because his whole hand, or his knuckles, was fractured in service.  

At the March 2014 VA examination, the examiner concluded that it was less likely as not that the Veteran's chronic right hand degenerative joint disease, 4th PIP joint, was related to the Veteran's military service, to include his October 1978 nondisplaced fracture of the right index finger metacarpal head and his December 1979 right thumb dislocation.  The examiner noted radiographic findings of degenerative joint disease (DJD) in the right proximal interphalangeal (PIP) joint, and exostosis (bony or soft tissue overgrowth) in the proximal index finger.  The examiner explained that these findings were not anatomically related to the 2nd metacarpal head of the index finger or to the right thumb.  The examiner further explained that it was more likely that the 4th PIP joint degenerative disease was related to the natural process of aging.  

The examiner further concluded that it was not at least as likely as not that the Veteran's chronic right hand degenerative joint disease, 4th PIP joint was aggravated beyond its natural progression by his service-connected fracture, right second finger.  The examiner explained that the service-connected fracture, right second finger, healed prior to the development of right hand 4th PIP joint degenerative changes noted several years later.  The examiner also explained that current clinical findings did not support further objective findings of grip dysfunction of the right hand 4th finger.  The examiner further explained that medical literature does not support development of DJD in one finger joint to be caused by another finger injury, whether in same hand or opposite hand.  

Additionally, the examiner also concluded that it was less likely as not that the Veteran's right hand Dupuytren's contractures were related to the Veteran's military service, to include his October 1978 nondisplaced fracture of the right index finger metacarpal head and his December 1979 right thumb dislocation.  The examiner explained that Dupuytren's contractures etiology is undetermined but thought to be related to a T-cell autoimmune disorder, and is often associated with other medical conditions such as diabetes mellitus, alcoholism, hyperlipidemia, and carpal tunnel syndrome.  The examiner also explained that there was no evidence found of an association with previous hand/finger fractures or dislocations.  The examiner cited to Domino, Frank J., et al., "The 5-Minute Clinical Consult", 2012, pgs. 414-415.

The examiner also concluded that the Veteran's Dupuytren's contractures were not at least as likely as not aggravated beyond its natural progression by his service-connected remote healed fracture right 2nd metacarpal, residual pain and loss of motion.  The examiner explained that service connected right hand 2nd metacarpal fracture healed prior to development of right hand Dupuytren's contractures noted several years later.  He further explained that current clinical findings do not support further objective findings of grip dysfunction of the right hand due to contractures.

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right hand disability other than fractures, right second finger, and right thumb, history of subluxation/dislocation, is related to his military service or his service-connected fracture, right second finger and right thumb dislocation.  

In this regard, the Board finds the March 2014 VA examiner's opinion to be highly probative to the question at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the March 2014 VA examiner is a VA Doctor of Osteopathic Medicine and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and provides a persuasive rationale.  Furthermore, the VA examiner reconciled the Veteran's right hand diagnoses and cited to medical principles and literature in his conclusions.  
The Board acknowledges the Veteran's assertions that his current right hand disability other than fractures, right second finger, and right thumb, history of subluxation/dislocation, is related to his military service or his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a right hand disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of right hand pain, any opinion regarding the nature and etiology of his right hand disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his current right hand disability other than fractures, right second finger, and right thumb, history of subluxation/dislocation, is related to his active military service or his service-connected disabilities.  

The Board also acknowledges any assertions by the Veteran that he has suffered from right hand pain since service.  The Board finds the Veteran's assertions to be both competent and credible.  However, the Board again finds that the Veteran is not competent to provide an opinion as to the nature and etiology of that pain.  The Board again finds that the Veteran has not demonstrated the medical expertise required to distinguish whether his right hand pain is due to his service-connected right hand disabilities or his chronic right hand degenerative joint disease, 4th PIP joint and right hand Dupuytren's contractures.

In regards to the Veteran's right hand Dupuytren's contractures, the Board notes that service connection is not warranted based on presumptive service connection or continuity of symptomatology, as right hand Dupuytren's contractures is not listed under 38 C.F.R. § 3.309.  Walker, 708 F.3d 1331.  

However, the Veteran's chronic right hand degenerative joint disease, 4th PIP joint, is properly afforded such consideration, as it is one of the enumerated conditions.  As it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The nexus question presented here involves a complex medical question and so a lay person's observation is not competent.  The March 2014 VA opinion determined that the Veteran's chronic right hand degenerative joint disease, 4th PIP joint was not anatomically related to the 2nd MC head of the index finger or to the right thumb, both injuries which incurred in service.  Therefore, a competent and credible medical opinion determined that the Veteran's current disabilities were not related to his in-service injuries.  As such, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no probative evidence of record that the Veteran's chronic right hand degenerative joint disease, 4th PIP joint, manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the evidence of record shows that the Veteran was not diagnosed with chronic right hand degenerative joint disease, 4th PIP joint, until March 2014, more than three decades after service.   

For all the foregoing reasons, the Board finds that the claim for service connection for right hand disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Knees

The Veteran contends that he has a bilateral knee disability that is related to his military service, to include falling in a foxhole and the wear and tear from running without proper footwear.  

First, the Veteran has a current diagnosis of chronic bilateral patellofemoral syndrome.  

The Board notes the Veteran's assertion that his doctors have told him he has arthritis of the knees.  The Board also notes that a November 2005 VA treatment record shows that the Veteran reported having chronic bilateral knee pain.  The VA physician diagnosed "DJD [degenerative joint disease] - ck [check] xrays ls [lumbosacral] spine and knees in 1 week."  However, x-rays taken in December 2005 did not support the diagnosis of DJD.  Instead, a VA radiologist found that there were no fractures or dislocations of the knee joints, that the joint spaces were maintained, and that there were no effusions or chondrocalcinosis.

Additionally, the March 2014 examiner noted November 2013 x-rays that revealed right knee intramedullary rod and locking pins securing an old healed midshaft fracture of the femur, otherwise normal findings of the right and left knee.  

As such, the Board finds that, based on the most competent and credible medical evidence, that the Veteran does not have bilateral knee DJD.  Instead, the Board finds that the March 2014 VA examiner most persuasive in determining the Veteran's bilateral knee disability.   After review of the Veteran's claims file, including x-rays, and physical examination of the Veteran, the March 2014 VA examiner concluded that the Veteran had chronic bilateral knee patellofemoral syndrome.  

The Board acknowledges any assertions by the Veteran that he currently has bilateral knee arthritis.  However, the Board again finds that while the Veteran is competent to report on his symptoms, he has not demonstrated the medical expertise required to provide a diagnosis of bilateral knee arthritis, which must be confirmed by x-ray evidence.  See, Jandreau, supra.  As such, the Board assigns no probative value to any assertion by the Veteran that he currently has bilateral knee arthritis.  Therefore, based on the above discussion, the Board finds that the Veteran has a current disability of chronic bilateral knee patellofemoral syndrome.  

Additionally, service treatment records show that in October 1982 shows the Veteran complained of left knee pain secondary to direct trauma.  The clinician diagnosed the Veteran with right knee pain secondary to trauma.  The clinician did not explain why he diagnosed right knee pain when the Veteran had complained of left knee pain.  

As such, the issue turns on whether the Veteran's current bilateral knee disability is related to his military service.  In January 1997, a VA clinician found that the Veteran had mild residual right knee pain from a right femur open fracture caused by a gunshot wound (GSW) in 1993.
At the July 2012 hearing the Veteran testified that he injured his knee by banging it when he fell into a foxhole in service.  He further stated that his bilateral knee disorder was due to his running on concrete in service because his boots did not provide enough cushion.  The Veteran reported that he had been receiving treatment for his knees from his time in service to the present.  

The April 2014 VA examiner concluded that it was not likely that the Veteran's chronic bilateral knee patellofemoral syndrome was related to the Veteran's military service, to include his October 1982 complaint of left knee pain secondary to direct trauma and diagnosis of right knee pain secondary to trauma or due to running on concrete in boots.  The examiner explained that based on evidence found, there were no residuals involving the bilateral knees status post right femur fracture with retained hardware.  The residual intermittent pain in cold weather was not located in the right knee joint, but rather in the mid right anterior thigh site of the bullet entry.  The examiner also noted that there was no evidence of record found for evaluation and treatment of chronic bilateral knee pain during military service, other than the October 1982 acute trauma event.  The examiner noted that the Veteran indicated he had repeat gradual onset of bilateral knee pain in 1996, several years after completion of military service in 1982.

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to his military service.  Again, the Board finds the March 2014 VA examination to be highly probative to the question at hand.  Again, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See, Guerrieri, supra.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean, supra.   

As stated above, the March 2014 VA examiner is a VA Doctor of Osteopathic Medicine and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and provides a persuasive rationale.  The VA examiner also reconciled the Veteran's bilateral knee diagnosis and cited to medical principles and literature in his conclusions.  Additionally, the VA report is consistent with the evidence of record that shows the Veteran did not report bilateral knee pain until many years after service.  

The Board acknowledges the Veteran's assertions that his bilateral knee disability is related to his military service.  The Board again notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the etiology of chronic bilateral knee patellofemoral syndrome falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of knee pain, any opinion regarding the nature and etiology of his bilateral knee disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his bilateral hip disability is related to his active military service.  

The Board also acknowledges any assertions by the Veteran that he has suffered from bilateral knee pain since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered from knee pain since service to be inconsistent with the other (lay and medical) evidence of record.  First, the Board points to the Veteran's service treatment records that are absent of any complaints of knee pain, other than the October 1982 notation.  Additionally, the next noted report of knee pain is a January 1997 VA treatment record that shows a VA clinician found that the Veteran had mild residual right knee pain from a right femur open fracture caused by a gunshot wound (GSW) in 1993.  Additionally, the Veteran reported at the March 2014 VA examination that he had repeated gradual onset of bilateral knee pain in 1996.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the other evidence of record, which shows other than the October 1982 in-service notation, the Veteran did not seek treatment for knee pain until 1997, in relation to a post-service GSW, and by his own admission began to have bilateral knee pain in 1996.  

Lastly, the Veteran's current diagnosis of chronic bilateral knee patellofemoral syndrome is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this claim.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For all the foregoing reasons, the Board finds that the claim for service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right hand disability, other than fractures, right second finger, and right thumb, history of subluxation/dislocation, is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


